Case 0:12-cr-60016-KMW Document 250 Entered on FLSD Docket 04/21/2021 Page 1 of 10




                                                                                         'I2
                    A P P E A L N o . 1 :12 -C R -6 0 0 1 6 -K M W

          IN T H E U N IT ED ST A T E S C O U R T O F A P P EA L S
                     F O R T H E E L E V E N T H C IR C U IT

                                JA M E S P R IC E,                tléilJ
                                                                       rf''sL'
                                                                             -
                                                                             '           D.c.!
                             P1aintiff-A pp ellan t,              t
                                                                  !
                                       V.                  k           Lg 2221           -:
                                                                                          s.:
                                                                                            ..
                                                           !
                    U N IT E D S T A T E S O F A M E R IC A ,      , y:Lj,bq.l
                                                                         ...  koou.
                                                                              '     E    -
                                                                                         yt
                                                                                          -'
                                                                                           t; .
                           A p p e11ee D efen d an t.       i     c,
                                                                  , ;
                                                                    2.
                                                                     .q
                                                                      :,
                                                                       F
                                                                       ,(rcs
                                                                           L
                                                                           k.o-isvi
                                                                                 zncul
                                                                                    m     s:
                                         -
                                                            ..,- - t

                                A N A PP EA L
      F R O M T H E U N IT E D S T A T E S D IS T R IC T C O U R T F O R
             T H E S O U T H E R N D IS T R IC T O F F L O R ID A

      D E FE N D A N T 'S R E P L Y IN SU PP O R T O F T H E M O T IO N F O R
                    C O M P A SSIO N A T E R E L E A SE T O T H E
                         G O V E R N M E N T 'S R E SP O N SE
                          T O T H IS C O U R T 'S O R D E R




                                 Jam es Price
                                 A ppellant-D efendant
                                 U S M N o. 98922004
                                 Federal C orrectional Institution
                                 P .O . B ox 779800
                                 M iam i, Florida 33177-9800
                                 T el.:305-259-259-2404
                                 Fax.: 305-259-2383
                                 Em ail.:Pricelam esE@outlook.com
Case 0:12-cr-60016-KMW Document 250 Entered on FLSD Docket 04/21/2021 Page 2 of 10




                          C ER T IFIC A T E O F SE R V IC E
                     U nited States of A m erica v.Jam es P rice
                         C ase N o.: 1:12-C R 60016-K M W



         1, Jam es Price, hereby declare that on this date, A pril 19, 202 1, have
   filed the enclosed:


         D E FEN D A N T 'S R EP LY IN SU PPO R T O F TH E M O T IO N FO R
                      C O M PA SSIO N A T E R E L EA SE TO T H E
                           G O V E R N M E N T 'S R E SPO N SE
                            T O T H IS C O U R T 'S O R D E R



   pursuant to the ''M ailbox Rule'' for incarcerated persons w ith the C lerk of

   C ourt.A ll parties noticed for service are served pursuant to S .D .Fla.L ocal

   Rule 5.1(e),and S.D .Fla.CM /ECF Adm inistrative Procedure j 3B.


         lhereby declarethatunderthe penalty ofperjury,pursuantto Title 28
   U .S.C.j 1746,the foregoing istrue and correct.


   Executed on A pril 19,202 1.

         Jam es D
                by
                 iglita
                     ame
                       ll
                        ysp
                          igrn
                             i
                             ced
   By:       .
         Prlce oDa:t
                   oel::
                       2
                       z0
                        o21 .
                            04
                          04,  .19
                             00.
                              -




         Jam es price - 98922004
Case 0:12-cr-60016-KMW Document 250 Entered on FLSD Docket 04/21/2021 Page 3 of 10




                                                                                   rffx

                        U N IT E D STA T E S D IST R IC T C O U R T
                        SO U T H E R N D IST R IC T O F FL O R ID A

                            C ase N o: 1:12-C R -60016-K M W



   U N ITED STA TE S O F A M ER IC A ,
                       Plaintlff



   JA M E S PR ICE .
        Defendant.



            D EFEN DA N TSS R EPLY IN SU PPO R T O F TH E M O TIO N FO R
                      CO M PA SSIO N A TE R ELEA SE TO TH E
                           G O V ERN M EN T'S R ESPO N SE
                            TO TH IS C O U RT 'S O RD ER




         COM ES NOW ,James Price(Etthe Defendant'') and files this,hisReply
   in Support of the M otion for C om passionate R elease/R eduction in Sentence

   (ECF 2261,to the United States response (ECF 246j,to this Court's Order
   (ECF 2441,wherein the governm entwas directed to çEexplainging) how the
   im plantable loop recorder is w orking as intended.''              its response, the

   governm entFAILED to answer this Court's fundam entalquestions (a) how
Case 0:12-cr-60016-KMW Document 250 Entered on FLSD Docket 04/21/2021 Page 4 of 10




   often theinformation (from theimplantableloop recorder)iscollected by the
   BOP m edical staff and reviewed aside from the monthly visit, and (b) an
   update of the review data and pertinent inform ation.



              1.   T H E IM PL A N T A B LE L O O P R E C O R D E R D A T A



         1.    The sim ple and straightforw ard answ er to this C ourt's first

   question is ûûthe B O P has N E VER collected and review ed the data from M r.

   Price's IL R .The reason the B O P has N E VER collected and review ed the ILR

   data is tw ofold. First, the B O P does not have the equipm ent required to

   Perform a ttm anual'' diagnostic retrieval of the data from the im planted

   device. Second, the BOP has N O PERSONNEL trained on either (a) the

   implanted device,or(b)the type ofdata itcollects.


               These facts are further supported by the governm ent's inability to

   produce even a single record,report,or data point,collected from the device.

   C onversely, w ere the device ûûw orking as intended''the reports, data, alerts,
Case 0:12-cr-60016-KMW Document 250 Entered on FLSD Docket 04/21/2021 Page 5 of 10




   and events,w ould readily be available in both the m yM erlin A pp and the St.

   Jude's M edical C loud for easy review and printing.l



                           II.    H E A L T H STA T U S U PD A T E



                The governm ent w as also directed to provide an update on the

   D efendant's condition based on any recent review by physicians.A gain,the

   governm entFA ILED to even inform this C ourtthatM r.Price w as hospitalized

   FIVE TIM ES (5x) in the thirty day period from M arch 11th,2021,to April
   10th,2021.See Defendant's Third Health Status Report(ECF 2451


         4.     Instead, the governm ent offered the false and unsupported

   statem ent that M r. Price's blood pressure w as under control by m edication.

   The U nited States statem ents lie in the face of the facts for this C ourt.T he

   governm ent FA ILED to disclose to this C ourt that the doctors at L arkin

   C om m unity H ospital diagnosed M r. Price w ith ûûD iastolic congestive heart

   failure'' on M arch 11th, 2021. See Exhibit A .C ongestive heart failure is a

   very serious,degenerative, and often fatal heart condition.



   1     Seem yM erlin InstructionalM anualDevice SettingsSelection forPrintM enu underReportsand
   Settingswhendataisstored in St.Jude's M edicalCloud.See ExhibitB gpage361.
Case 0:12-cr-60016-KMW Document 250 Entered on FLSD Docket 04/21/2021 Page 6 of 10




              The governm ent's contention that M r. Price's blood pressure is

   either ism anaged''or ikunder control'' is directly contradicted not only by the

   clinical notes of L arkin's doctors in the records of this case,but also by the

   B O P's ow n records in this case.Specifically,FC I-M IA m edicalstaff recorded

   M r. Price's blood pressure on Friday, A pril 16th, 202 1, at 163/113m m H G

   w ith a ttresting'' heart rate of 123 beats per m inute, and again on Sunday,

   A pril 18th, 202 1, at 166/123m m H G w ith a ûçresting'' heart rate at 143 beats

   per m inute.



         6. The statem ents in the United States response (ECF 2461 were
   objectively falseand deliberately omitted inform ation requested by thisCourt
   that w as unfavorable to the governm ent.



                      111. N E E D FO R FU TU R E SU R G ER Y



         7.   O n Friday,A pril2nd,202 1,and again on M onday,A pril5th,202 1,

   M r.Pricemetwith hiscardiologist,Dr.John Dylewski,during hissix day (6)
   hospitalization at Larkin C om m unity H ospital.B ased on m ultiple tests along

   w ith his previous heart surgery, doctors determ ined that M r.Price had only

   fifty five percent diastolic function in his heart.This diastolic dysfunction is

                                           4
Case 0:12-cr-60016-KMW Document 250 Entered on FLSD Docket 04/21/2021 Page 7 of 10




   directly related to Price's (a) diastolic congestive heart failure, and (b)
   chronically high diastolic blood pressure. The previous heart surgery

   revealed a second abnorm al grow th around Price's heart that restricted his

   diastolic function.Thus,where GGno regime ofmedication''could alleviate his
   diastolic function problem ,a second heart surgery w illultim ately be required.



        8. M oreover, D r.D ylew ski w as unable to retrieve any historical data

   or events from M r.Price's im planted loop recorder because it had not been

   tEread'' since February 202 1. A s this C ourt is aw are, the ILR 'S internal

   storage capacity is LIM ITED to one hour ::60 m inutes''z w hen not connected

   to a w ireless transm ission device. See Exhibit B . Therefore, all the cardiac

   events and data collected by the device during the five cardiac incidents in

   M arch 202 1,w ere LO ST due to the B O P negligence. The loss of this cardiac

   data left D r. D ylew ski w ithout the ability to ûûsee'' any pattern of atrial

   fibrillation,atrialflutter,arrhythm ia,or tachycardia.The continued loss and

   lack of ability to effectively collectand view data from the 1L R have im paired

   the doctors'ability to further diagnose and treat M r.Price's conditions.




   2     Seeemailfrom gAndrew HalschlSt.JudeM edicalnow AbbotCompany containing M anuel
   showingtheM D3200 storagecapacity ofONLr60 minutes(Page l5 and 3l1.SeeExbibitB

                                              5
Case 0:12-cr-60016-KMW Document 250 Entered on FLSD Docket 04/21/2021 Page 8 of 10




          9.     The B O P conflates the sym ptom atic presentation of high blood

   pressure w ith the underline diagnosis of diastolic autonom ic disfunction.

   There is iono cure ''for autonom ic dysfunction.



                                      IV . C O N C LU SIO N



          W H E R E FO R E ,based on the foregoing facts and records of this caser3

   the D efendant respectfully m oves this C ourt for the entry of an O rder to

   G R A N T the M otion for C om passionate R elease/R eduction in Sentence, for

   im m ediate release to begin a term of supervised release w ith the special

   condition that he be confined to his hom e for the first six m onths.




   3      See ExhibitC , CPR Certificate wasnotavailable attim e ofprevious Hea1th StatusReport.Filing
   asan attachm entto Defendant'sResponse.
                                                   6
Case 0:12-cr-60016-KMW Document 250 Entered on FLSD Docket 04/21/2021 Page 9 of 10




   D ated:February 19,202 1.




                                         R espectfully subm itted,

                                          Ja m eS            J
                                                             Di gitall
                                                                     ysignedby
                                                              am esprice
                                              .
                                          Prlce              o
                                                             D2a:te:2021.04.19
                                                                 s6:aa -04.00,
                                         /s/lam es Price
                                         U SM N o.98922004
                                         Plaintiff
                                         Federal C orrectionallnstitution
                                         P .0 .B ox 779800
                                         M iam iFlorida 33 177-9800
                                         T el.:305-259-2268
                                         Fax.:305-259-2383
                                         Em ail:PricelameE@ outlook.com
                                              m %
           Case 0:12-cr-60016-KMW
                         M4apt
                             ot
                              eeot
                                 zets
                                    ge o   jDocument
                                       jjjox..o w
                                                *S   250 Entered on FLSD Docket 04/21/2021 Page 10 of 10
                                     m'.                CR= v-x
                                     =
                                     *z                ;kœ
                                                       : *-= n
Rl F                                 m                  œ ua
                                                          = v- g         =
                                                        < >          j
j5%
  ùcî,
-'k t                                      .
                                                          o
                                                        G Io
                                                                     t
Dgr H                                          -         I<
o;
tJœ #L) =
 :.. :j X                        P                      m =
                                                        = o              =
w! : x                       .
                                 >>
                                 X                 .    - <-
                =
                O
                                 M
                                 =
                                                           *
            .   o . m
                    >
C               >   <
                œ .. * 1 1=
                       .
!                                                         ?
I
&
                =œ
                o -<
                   œ w
                O =- v  q'.                               a m
                                                            m
2 k s.o œ                        s.
                                 -                        .
                                                          =
w *: o om
       t-
        z.g- -          =
                        m        œ                         <
l , xz eXt2@-œ
        o    o          -
                        x
                          g Q                              v
a    .' - œ =           <Gl =
                            -                              *
                                                           *             =
K: &a 1.a ow -*
-      -
              -oo           1                              -
a
g-
 i!l
   au
    := c *              >gj-=
                            .
                            -                              1jo
                                                           :




                                                                 No
                                                               Y *
                                                                 0rd

                                                               < <


                                                                 *
                                                                 m k
                                                                   *-
                                                                 *
                                                                  t Q



                        ssœ dxa



                                                                                  #
